In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-435V
                                    Filed: November 19, 2020
                                         UNPUBLISHED


    MIRANDA SELLERS,                                          Special Master Horner

                         Petitioner,
    v.                                                        Ruling for Entitlement; Table Injury;
                                                              Influenza Vaccine (Flu); Shoulder
    SECRETARY OF HEALTH AND                                   Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Michael Patrick Milmoe, Law Offices of Leah V. Duran, Washington, DC, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On March 23, 2018, petitioner filed a petition under the National Childhood
Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that as a result of an
influenza (“flu”) vaccination that she received on October 3, 2016, she suffered a right
Shoulder Injury Related to Vaccine Administration (“SIRVA”). (ECF No. 1.)
        Respondent initially filed a Rule 4 Report on April 30, 2019, recommending
against compensation based on his review of the record at that time. (ECF No. 18.)
Following further development of the record in this case, on November 18, 2020,
respondent filed an amended Rule 4(c) report in which he advised the Court that “he is
now of the opinion that petitioner is entitled to compensation for a Table injury of SIRVA
after flu vaccination.” (ECF No. 47, p. 2.) Specifically, respondent stated that “[t]here
were no other causes identified for petitioner’s SIRVA,” and that the medical records
indicate that “petitioner has suffered the sequela of her injury for more than six months.”

1
 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If , upon review, I agree that the identified material fits within this definition, I will redact such
material f rom public access.
(Id. at 7.) Consequently, respondent believes that “petitioner has satisfied all legal
prerequisites for compensation under the Act.” (Id.)
       In view of Respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.



IT IS SO ORDERED.

                                                 s/Daniel T. Horner
                                                 Daniel T. Horner
                                                 Special Master




                                             2